Citation Nr: 0930610	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  06-39 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an effective date earlier than May 31, 2001 
for the grant of service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from January 1966 to December 1967.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.

Procedural history

The July 2006 rating decision granted the Veteran's claim of 
entitlement to service connection for PTSD and assigned a 50 
percent disability rating, effective January 16, 2003.  The 
Veteran disagreed with the effective date and initiated this 
appeal by filing a timely substantive appeal [VA Form 9] in 
December 2006.  

In May 2008, the Veteran was afforded a personal hearing at 
the RO before the undersigned Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
Veteran's VA claims folder.

In a July 2008 decision, the Board granted the Veteran an 
earlier effective date, May 31, 2001, for his service-
connected PTSD.  The Veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims (the 
Court).  In February 2009, counsel for the Veteran and the 
Secretary of VA filed a Joint Motion for Remand.  An Order of 
the Court dated March 9, 2009 granted the motion, vacated the 
Board's July 2008 decision as to the denial of an effective 
date earlier than May 31, 2001 for the grant of service 
connection for PTSD, and remanded the case to the Board.

In July 9, 2009, the Board sent a letter to the Veteran's 
counsel, informing him that he had the opportunity to submit 
additional argument and/or evidence in support of the 
Veteran's appeal.  The Veteran's counsel responded via a 
letter dated July 16, 2009, to which he attached additional 
evidence with a waiver of local consideration of the 
evidence.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2008). 
FINDINGS OF FACT

1.  The Veteran's claims of entitlement to service connection 
for a psychiatric disability were denied by the RO in 
unappealed August 1968 and January 1976 RO decisions.  

2.  A claim of entitlement to service connection for mental 
disorders was received September 8, 1998, which was 
ultimately granted by VA.

3.  The competent medical evidence of record demonstrates 
that the Veteran had PTSD at the time of his reopened claim 
in September 1998.


CONCLUSION OF LAW

The criteria for an effective date of September 8, 1998 for 
service connection for PTSD have been met.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400(q),(r) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks an effective date earlier than May 31, 2001 
for the grant of service connection for PTSD.   

In the interest of clarity, the Board will discuss certain 
preliminary matters.  
The Board will then address the pertinent law and regulations 
and their application to the facts and evidence.

The Joint Motion for Remand

As was described in the Introduction, this case was remanded 
by the Court in March 2009.  The Board wishes to make it 
clear that it is aware of the Court's instructions in 
Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991), to the 
effect that a remand by the Court is not "merely for the 
purposes of rewriting the opinion so that it will 
superficially comply with the 'reasons or bases' requirement 
of 38 U.S.C.A. 
§ 7104(d)(1).  A remand is meant to entail a critical 
examination of the justification for the decision."  The 
Board's analysis of the Veteran's claim of entitlement to an 
effective date earlier than May 31, 2001 for the grant of 
service connection for PTSD has been undertaken with that 
obligation in mind.

In the February 2009 Joint Motion, the Board was directed to 
consider a May 2006 VA medical examination report in order to 
determine whether an earlier effective date is warranted 
based on the existence of PTSD prior to May 31, 2001.  A 
specific discussion of the May 2006 VA medical examination 
report will be included in the Board's analysis below.  

The Veterans Claims Assistance Act of 2000 (the VCAA)

The Board has given consideration to the VCAA, which includes 
an enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).

With respect to notice, the Board observes that its July 2008 
decision contained a discussion as to why VCAA notice was not 
necessary in this case and that, regardless, the requirements 
of the VCAA had been satisfied with respect to the issue on 
appeal (see the Board's July 1, 2008 decision, pgs. 3-4).  
That discussion is incorporated by reference herein.  

The February 2009 Joint Motion for Remand, as adopted by the 
Court, did not mention any alleged VCAA deficiencies [either 
as to adequacy of VCAA notice furnished by the RO or as to 
the Board's discussion of the adequacy and necessity of such 
notice in its July 2008 decision].  The Board believes that 
if any inadequacy had been present, this would have been 
brought to the Court's attention.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) ["Court will [not] review BVA 
decisions in a piecemeal fashion"]; see also Fugere v. 
Derwinski, 1 Vet. App. 103, 105 (1990), aff'd, 972 F.2d 331 
(Fed. Cir. 1992) ["[a]dvancing different arguments at 
successive stages of the appellate process do not serve the 
interests of the parties or the Court."].

The Board finds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. § 
3.103 (2008).  The Veteran has been accorded ample 
opportunity to present evidence and argument in support of 
his claim.  See
 38 C.F.R. § 3.103 (2008).  He has retained the services of 
an attorney and, as indicated above, testified at a personal 
hearing before the undersigned Veterans Law Judge.

Pertinent law and regulations

Effective dates

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  See 
38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400 (2008).

With respect to service connection claims, which are granted 
following the submission of new and material evidence, 
governing regulation provides that the effective date of the 
award will be the date of receipt of the new claim or the 
date entitlement arose, whichever is later.  See 38 C.F.R. § 
3.400(q)(1)(II),(r) (2008).

Claims

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  See 38 
U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2008).  
The term "claim" or "application" means a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  See 38 C.F.R. § 3.1(p) (2008).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  See 38 C.F.R. § 3.155 (2008).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

Analysis

The March 2009 Order of the Court did not disturb that part 
of the Board's July 2008 decision which granted an earlier 
effective date of May 31, 2001 for service connection for 
PTSD.  Rather, the Court vacated the Board's July 2008 
decision as to the denial of an effective date earlier than 
May 31, 2001.  

As indicated above, the effective date of service connection 
is the date of claim or the date of entitlement, whichever is 
later.  See 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 
3.400 (2008).

Date of claim

The Veteran's claims of entitlement to service connection for 
a psychiatric disability prior to September 1998 were finally 
denied by the RO in unappealed August 1968 and January 1976 
RO decisions.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2008).   He filed a claim to reopen on September 
8, 1998. 

The Veteran had previously contended that he is entitled to 
service connection dating back to his initial December 1967 
claim.  In its July 2008 decision, however, the Board agreed 
with the contention of the Veteran's representative that 
September 8, 1998 was the date of claim.  See the July 2008 
Board decision, pg. 9.  Notably, the Joint Motion for Remand 
did not identify any error in the Board's decision as to the 
date of claim.  The Board cannot identify any earlier 
unadjudicated claim of entitlement to service connection for 
PTSD, and the Veteran's counsel has not pointed to such.

Accordingly, the date of claim is September 8, 1998.

Date entitlement arose

With respect to date entitlement arose, the Veteran and his 
attorney in essence contend that he in fact had PTSD as of 
the date of his claim.  As support for this contention, the 
Veteran and his attorney point to a May 2006 VA examination 
report, in which the examiner determined that the Veteran 
suffered from "preexisting PTSD from childhood physical 
abuse [which] was exacerbated by the Veteran's military 
service."  The examiner opined, "[a]ny provider who has 
examined the Veteran concurs with this diagnosis of PTSD 
related to childhood physical abuse."  The opinion of the 
May 2006 VA examiner references an October 2004 PTSD clinic 
note, in which the psychological intern F.M.H. indicated her 
belief that the Veteran's military and various traumatic 
experiences "most likely exacerbated his pre-existing 
psychiatric condition, ultimately resulting in the 
[Veteran's] diagnosis of PTSD."  

The Veteran and his attorney have submitted an opinion from 
Dr. J.M., who seems to concur with the findings of the May 
2006 VA examiner to the effect that the Veteran's PTSD 
existed as of the date of his claim..  See a letter of Dr. 
J.M. dated in May 2009.

The May 2006 VA examiner's opinion appears to have been based 
upon thorough review of the record and an analysis of the 
Veteran's entire history.  See Bloom v. West, 12 Vet. App. 
185, 187 (1999) [the probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion"].  Moreover, the May 2006 VA examiner's opinion is 
consistent with the October 2004 clinic note and is 
corroborated by the May 2009 letter of Dr. J.M.  The Board 
therefore finds the May 2006 VA examination report to be 
competent medical evidence which supports a conclusion that 
the Veteran's PTSD existed as of the September 1998 claim to 
reopen.  

The Veteran had an unadjudicated claim for service connection 
pending since September 8, 1998.  "[W]hen an original claim 
for benefits is pending . . . the date on which the evidence 
is submitted is irrelevant."  See McGrath v. Gober, 14 Vet. 
App. 28, 35 (2000).  Thus, although the Veteran was not 
actually diagnosed with PTSD until May 31, 2001, the May 2006 
VA examination report as well as the concurring opinion by 
Dr. J.M. may be considered as evidence that a PTSD diagnosis 
preexisted the Veteran's reopened claim.  

Therefore, the Veteran is entitled to an effective date of 
September 8, 1998 for service connection for PTSD because 
that was the date as of which entitlement arose.  

In summary, for the reasons and based expressed above, the 
Board concludes that an effective date of September 8, 1998 
is warranted based upon the evidence of record.  The benefit 
sought on appeal is accordingly granted.




ORDER

An effective date of September 8, 1998 for the award of 
service connection for PTSD is granted.




____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


